Citation Nr: 0311393	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  96-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to an increased evaluation for left sciatica, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection claim on appeal has, to the 
extent necessary, been accomplished.

2.  Competent (medical) evidence demonstrates the 
manifestation of peptic ulcer disease during the veteran's 
active period of service.  


CONCLUSION OF LAW

Peptic ulcer disease was incurred during the veteran's active 
period of service.  38 U.S.C.A. § 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran's gastrointestinal 
system was normal on service entrance examination in August 
1962.  His reported medical history was negative.  In 1964, 
the veteran complained of burning epigastric pain and 
belching made worse by reconstituted milk.  At the time, 
peptic disease and cholecystitis were ruled out.  On the 
separation examination of July 1966, the gastrointestinal 
system was normal and the veteran denied stomach problems on 
his medical history report.  

The veteran was hospitalized and treated for his low back 
condition in September 1979.  At that time, a history of 
gastrointestinal bleeding secondary to peptic ulcer in 1977 
was noted.

Private medical records show that the veteran was 
hospitalized and treated in December 1993 for a 
gastrointestinal hemorrhage secondary to duodenal 
ulcerations.  A flexible esophagogastroduodenoscopy revealed 
upper gastrointestinal bleeding, hematemesis and anemia, and 
a duodenal ulcer.  It was thought that the peptic ulcer 
disease was aggravated by the use of nonsteroidal anti-
inflammatory drugs.  A truncal vagotomy, pyloroplasty and 
oversewing of a duodenal ulcer were performed.  

VA records document discussions related to the veteran's 
stomach complaints and various medications used to treat 
chronic pain.  In May 1994, an upper gastrointestinal series 
was completed and compared to findings made in 1988.  The 
examiner reported an impression of ankylosing spondylitis, 
hiatal hernia, likely status post vagotomy and pyloroplasty, 
and active ulcer at pylorus duodenal bulb.  

In April 1996, the veteran participated in a hearing 
conducted at the RO by a hearing officer.  He made reference 
to an upper gastrointestinal series completed in 1994, and 
described his symptoms.  

A VA examination was conducted in May 1996 in order to secure 
a medical opinion on the question of whether the medication 
used to treat the veteran's service-connected sciatica caused 
his peptic ulcer disease.  The examiner commented that all of 
the records needed to formulate the opinion were not made 
available; however, he stated that peptic ulcer disease could 
have been aggravated by medication used to treat his service-
connected condition.  The examiner explained that the 
medication, primarily Feldene, can certainly cause peptic 
ulcer disease and GI bleeding.  Other factors, such as 
cigarette smoking and alcohol consumption were cited.  The 
veteran's continued smoking was noted, but he denied use of 
alcohol for the past two years.   

An upper gastrointestinal series was conducted in May 1996.  
The diagnoses included deformity of the pylorobulbar 
interface in the region of a prior ulcer noted in May 1994, 
no evidence of active ulcer, small hiatal hernia, and 
ankylosing spondylitis.  

In October 2001, the veteran testified before a hearing 
officer at the RO and reiterated his claim.  He stated that 
he did not have an ulcer prior to his entry into service, and 
that he started to have problems during service.  He stated 
that during hospitalization medical personnel had informed 
him that provided medication was related to his ulcer.  He 
also described his current symptoms.  

In October 2002, the veteran participated in a 
videoconference hearing conducted by the undersigned.  The 
veteran testified that he was treated repeatedly during 
service for ulcers and that various medications used to treat 
his sciatica were harmful to his stomach.  

In January 2003, the Board undertook additional development 
on this issue, pursuant to 38 C.F.R. § 19.9(a)(2).  The Board 
secured an examination of the veteran in April 2003.  The 
report reflects the examiner's review of the claims folder.  

After reviewing the record, the examiner found that the 
veteran's peptic ulcer disease was well documented with 
episodes of gastrointestinal blood loss, and the need for 
surgery.  The examiner specifically pointed out that the 
service medical records show that the veteran had symptoms 
consistent with peptic ulcer disease, and that he received 
treatment commensurate with the condition in the mid to late 
1960s.  It was further noted that the use of steroidal anti-
inflammatory agents for many years aggravated and exacerbated 
the peptic ulcer disease.  The examiner diagnosed peptic 
ulcer disease and status post vagotomy and partial 
gastrectomy.

In response to the specific questions posed in the Board's 
January 2003 development memorandum, the examiner concluded 
that it is more likely than not that the veteran's stomach 
condition noted during service was a manifestation of his 
peptic ulcer disease, and that it is more likely than not 
that the anti-inflammatory agents used to treat his sciatica 
and joint conditions aggravated his peptic ulcer disease and 
gastrointestinal bleeding.  

Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In accordance with the duty to assist, the Board undertook 
additional development in January 2003, pursuant to 38 C.F.R. 
§ 19.9(a)(2), which was in effect at the time.  With regard 
to the claim of service connection for a peptic ulcer, the 
Board requested a medical examination and solicited a medical 
opinion.  The examination was completed in April 2003, and 
the report has been associated with the file.  This report 
has not been considered by the RO and the veteran has not 
waived initial RO consideration of this evidence.  The Board 
finds, however, that a remand for such consideration is not 
necessary in view of the favorable decision that follows.  In 
other words, the veteran is not prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits sought.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Certain chronic diseases, including peptic ulcer 
disease, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

In the instant case, the veteran has given sworn testimony 
that he was initially treated for peptic ulcer disease during 
service and that the treatment for left sciatica aggravated 
the condition.  The medical evidence of record, as 
interpreted by the VA examiner in April 2003, substantiates 
his contentions.  

Based on a review of the clinical findings of record, the 
Board finds the veteran's peptic ulcer disease was incurred 
during service, and apparently has increased in severity due 
to the treatment of left sciatica.  The April 2003 VA 
examiner found that the veteran's stomach disorder as 
documented in the service medical records was a manifestation 
of peptic ulcer disease.  The examiner further stated that 
the medication used to treat the veteran's service-connected 
left sciatica had aggravated his existing peptic ulcer 
disease.  Therefore, service connection for peptic ulcer 
disease on a direct basis is warranted. 

The Board notes that the veteran has raised the issues of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 and service connection for peptic ulcer disease as 
secondary to left sciatica.  Since the medical evidence in 
this case supports a grant of service connection on a direct 
basis a claim based on either 38 U.S.C. § 1151 or a secondary 
basis is moot.  

The evidence of record reflects that all of the requirements 
to establish a claim of entitlement to service connection for 
peptic ulcer disease have been met.  On the basis of the 
foregoing, the Board finds that the evidentiary record, with 
application of pertinent governing criteria, support a grant 
of entitlement to service connection for peptic ulcer 
disease.  


ORDER

Service connection for peptic ulcer disease has been 
established, and the appeal is granted.

REMAND

Increased Rating for Left Sciatica

As noted above, in January 2003 the Board undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
This has been completed.  In April 2003, the Board provided 
notice of the development as required by 38 C.F.R. § 20.903.  

In Disabled American Veterans and Veterans of Foreign Wars of 
the United States et. al. v. Principi, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 
38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the January 2003 development action the 
Board obtained a VA examination, which was completed in April 
2003.  This evidence has not been considered by the RO and 
the appellant has not waived initial RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

2.  The RO should adjudicate the issue of 
entitlement to an increased rating for 
service-connected left sciatica.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
August 2002 supplemental statement of the 
case  

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertaining 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



